Citation Nr: 1204860	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO. 10-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for radiculopathy of the right upper extremity.

2. Entitlement to a compensable rating for radiculopathy of the left upper extremity.

3. Entitlement to a compensable rating for radiculopathy of the bilateral lower extremities.

4. Entitlement to a rating in excess of 40 percent for residuals of a cervical spine fracture.

5. Entitlement to a rating in excess of 10 percent for atrophy of the right upper arm.


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. In the decision, the RO granted service connection for radiculopathy of the right upper extremity and assigned a 10 percent evaluation; granted service connection for radiculopathy of the left upper extremity and assigned a noncompensable rating; granted service connection for radiculopathy of the bilateral lower extremities and assigned a noncompensable rating; continued a 40 percent rating for residuals of a cervical spine fracture; and continued a 10 percent rating for atrophy of the right arm. The Veteran appealed the assigned ratings.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to a rating in excess of 10 percent for radiculopathy of the right upper extremity; entitlement to a compensable rating for radiculopathy of the left upper extremity; entitlement to a compensable rating for radiculopathy of the bilateral lower extremities; and entitlement to a rating in excess of 10 percent for atrophy of the right upper arm are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine disability is manifested by forward flexion to 60 degrees and muscle spasms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for residuals of a cervical spine fracture are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5235 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in April 2008 which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records. Additionally, the Veteran was provided with a VA spine examination in October 2008 and a VA peripheral nerves examination in November 2008.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The rating criteria for the Veteran's cervical spine disability are set forth at Diagnostic Code 5235. The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

1) 10 percent-forward flexion of the thoracolumbar spine, greater than 60 degrees, but no greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

2) 20 percent-forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphyosis; 

3) 30 percent-forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

4) 40 percent-unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2. The normal combined range of motion of the cervical spine is 240 degrees and each range of motion measurement is rounded to the nearest five degrees. Id. Disability of cervical spine segments is to be evaluated separately from any disability of the thoracolumbar spine segments unless there is unfavorable ankylosis of all segments. Id., Note 6. Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately. Id., Note 1. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

During the October 2008 VA spine examination, cervical spine range of motion measurements were rotation to the right to 60 degrees, rotation to the left to 50 degrees, side bend to the right to 20 degrees, side bend to the left to 25 degrees, extension to 25 degrees, and flexion to 20 degrees. The Veteran complained of pain with range of motion in all planes of motion. After repetitive motion of the cervical spine, there was no additional loss of joint function due to pain, fatigue, or lack of coordination. The diagnoses were status-post cervical spine fracture and cervical myelopathy.

In a November 2008 VA peripheral nerves examination, the Veteran reported constant neck pain with turning sideways and upwards. He noted his pain was aggravated with lifting, pushing, and pulling. He acknowledged cervical spine muscle spasms and rated his pain as 7 to 9 out of 10 in severity. November 2008 magnetic resonance imaging (MRI) of the cervical spine revealed a moderate degree of compression deformity of C-5, which was chronic and mild reversal of normal cervical lordosis. There was some bony fusion anteriorly at C-4 to C-5 and disc dessication at all levels from C-3 to C-5 mostly. Volume loss and cord signal abnormality was also noted. The axial images revealed a C-5 to C-6 moderate disc osteophyte complex, volume loss, and myelomalacia which the interepreter noted was most likely related to a prior contusion. There was also C-6 to C-7 mild bilateral neuroforminal narrowing and multilevel spondylotic changes.

The diagnoses were status-post spinal cord condition at the level of C-5 and mild cervical myelopathy. The examining physician opined that the Veteran's cervical neck pain symptoms were moderately severe to severe, and were almost constant in nature. The physician indicated the pain could interfere with the Veteran's daily activities and routine. He reported the Veteran was able to continue his job, but noted the Veteran's complaints that the pain interfered with his physical and sedentary job functions.

The Veteran's cervical spine disability is currently evaluated at 40 percent, which is the highest rating available in the Schedule for a cervical spine disability. (A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.) 

Under the rating criteria, a 40 percent evaluation is warranted if there is ankylosis of the cervical spine. There was no evidence of ankylosis on examination in October 2008; the Veteran had forward flexion to 20 degrees. Therefore, a rating in excess of 40 percent for a cervical spine disability is denied.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonable describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The rating criteria reasonably describe the Veteran's cervical spine disability level and symptomatology. Thus, as the Veteran's disability is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required. Id.


ORDER

An evaluation in excess of 40 percent for residuals of a cervical spine fracture is denied.


REMAND

The Veteran has alleged that he has multiple manifestations of his bilateral upper and lower extremities, including numbness, loss of motion, burning. He is competent to allege such symptoms, but the medical evidence is unclear both as to clinical substantiation of his reports, as well as how if clinically substantiated the symptoms would relate to the rating schedule. For these reasons, the Board is unable to conduct appellate review of this matter and the claims must be remanded for a VA peripheral nerves examination and a VA muscles examination.

In a January 2010 Notice of Disagreement, the Veteran reported loss of feeling, constant tingling, numbness, and paresthesis of both hands, arms, legs, and feet. He noted "cramps and vibrations of the nerves" and a radiating, sharp, stabbing pain in his legs and arms. He also reported cramping in his toes and an inability to move his toes for several minutes. The Veteran related that he had no feeling in his limbs at night and he ambulated with a sharp pain that radiated up the insoles of his feet through the inside of his legs. He noted the sharp pain subsided and his legs became numb when he sat for a long period of time. He indicated that his arms were "weak and heavy" and he reported that any light touch caused a pain sensation resulting in arm jerks.

During an October 2008 VA spine examination, the Veteran complained of pain which radiated down both arms and both legs. He indicated the sensation was worse in his right leg. He also reported some numbness in his right arm and right leg. He denied incapacitating episodes, flare-ups, interference with his employment or daily activities, and any bowel or bladder changes or weakness.

During a November 2008 VA peripheral nerves examination, motor strength of the right upper extremity of deltoid and biceps was 4 out of 5, and motor strength of the left upper extremity of deltoid and biceps was 5 out of 5. Deep tendon reflexes on the right triceps was 3-1/2 and the left triceps was 3. The right biceps was 1+ and left biceps was 2 to 2-1/2. Right brachioradialis was 1+, and left brachioradialis was 2 to 2-1/2. Knee jerks on the right were 2-1/2 and left was 2+. 
There was no Babinski sign and no ankle clonus. No sensory deficit was detected. Sensation to pinprick was diminished subjectively on the right arm in the C-5 to C-6 distribution of the right deltoid and right biceps area. No sensory loss in the hand area was noted. The examining physician noted no gross paralysis or atrophy, with the exception of atrophy on the right bicep, slight atrophy in the right deltoid area, slight infraspinatus atrophy and supraponatus atrophy on the right. There was no atrophy on the intrinsic hand muscles. 

The examiner reported that the Veteran had a mild right upper extremity weakness and that the lower extremity symptoms were mild; intermittent weakness and numbness which did not include any objective evidence of any motor function or sensory loss were reported. However, the examiner did not specify whether the Veteran's subjective reports were medically or clinically supportable.

As a layperson, the Veteran is competent to report symptoms such that may be perceived by a medically untrained layperson. Layno v. Brown, 6 Vet. App. 465 (1994). However, one of the Board's principal obligations is to determine whether the Veteran is credible (i.e., believable) in his report. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The medical evidence is not sufficiently developed to accomplish this review .

Since the Veteran's last VA examinations to assess the severity of his service-connected radiculopathy and atrophy claims were in October 2008 and November 2008-over three years ago-and the examinations do not take into account all of the Veteran's subjective complaints, the evidence is inadequate to assess the Veteran's current degree of impairment. Therefore, new VA examinations are required to assess the current level of severity of his disabilities. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for any complaints concerning the upper and lower extremities, to specifically include, but not limited to, any VA treatment provided after November 2008. Provide the Appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of a VA peripheral nerves examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

The examiner will be advised that the purpose of the examination is to ascertain the severity of the service-connected radiculopathy of the upper and lower extremities. The Veteran is already in receipt of service connection for the disorders in question - any discussion of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The examiner must respond to each of the following inquiries for each upper extremity:

Ascertain from the Veteran his subjective report of the severity of his RIGHT upper extremity to include paralysis of the musculotaneous nerve, neuritis, neuralgia, sensory disturbances, pain and resulting weakness, impairment of flexion of the elbow and supination of the forearm. THEN DETERMINE BY ANY CLINICAL OR OTHER TESTING WHETHER THE SUBJECTIVE REPORTS ARES SUBSTANTIATED EITHER BY MEDICAL, CLINICAL OR OTHER EVIDENCE. 

Ascertain from the Veteran his subjective report of the severity of his LEFT upper extremity to include paralysis of the musculotaneous nerve, neuritis, neuralgia, sensory disturbances, pain and resulting weakness, impairment of flexion of the elbow and supination of the forearm any other resulting symptoms. THEN DETERMINE BY ANY CLINICAL OR OTHER TESTING WHETHER THE SUBJECTIVE REPORTS ARES SUBSTANTIATED EITHER BY MEDICAL, CLINICAL OR OTHER EVIDENCE.

Ascertain from the Veteran his subjective report of the severity of his BILATERAL LOWER EXTREMITIES, to include any paralysis of the posterior tibial nerve, muscles of the sole of the foot, causalgia, AND EFFECT OF THE DISORDER ON FLEXION OF THE TOES, PLANTAR FLEXION, and ADDUCTION; and whether there is present incomplete paralysis of the musculocutaneous nerve. THEN DETERMINE BY ANY CLINICAL OR OTHER TESTING WHETHER THE SUBJECTIVE REPORTS ARES SUBSTANTIATED EITHER BY MEDICAL, CLINICAL OR OTHER EVIDENCE.
 
The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

      The October 2008 VA spine examination report;

The November 2008 VA peripheral nerves examination; and

A January 2010 Notice of Disagreement, in which the Veteran reports subjective complaints with respect to his upper and lower extremities.

3. The RO/AMC will also arrange for the conduct of a VA muscles examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

The examiner will be advised that the purpose of the examination is to ascertain the severity of the service-connected atrophy of the right upper arm. The Veteran is already in receipt of service connection for the disorder in question - any discussion of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The examiner must respond to each of the following inquiries for each upper extremity:

Ascertain from the Veteran his subjective report of the functional impairment resulting from service-connected atrophy of the right upper arm. THEN DETERMINE BY ANY CLINICAL OR OTHER TESTING WHETHER THE SUBJECTIVE REPORTS ARES SUBSTANTIATED EITHER BY MEDICAL, CLINICAL OR OTHER EVIDENCE. 
THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

IS THERE FUNCTIONAL IMPAIRMENT DUE TO THE VETERAN'S RIGHT UPPER ARM ATROPHY? IF SO, IS THE FUNCTIONAL IMPAIRMENT SEVERE, MODERATELY SEVERE, MODERATE, OR SLIGHT?

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

The November 2008 VA peripheral nerves examination report; and

A January 2010 Notice of Disagreement, in which the Veteran reports subjective complaints with respect to his upper extremities.

4. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

5. The RO/AMC must then readjudicate the claims for increased ratings for his service-connected upper and lower extremities disabilities and for his service-connected right arm atrophy disability, including consideration of all of the evidence of record. If the benefits sought on appeal remain denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for increased ratings for his service-connected upper and lower extremities disabilities and for his service-connected right arm atrophy disability. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


